Name: Commission Regulation (EEC) No 2336/87 of 30 July 1987 re-establishing the levying of customs duties on urea containing more than 45 % by weight of nitrogen on the dry anhydrous product falling within subheading 31.02 B, originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: America;  tariff policy
 Date Published: nan

 No L 210/66 Official Journal of the European Communities 1 . 8 . 87 COMMISSION REGULATION (EEC) No 2336/87 of 30 July 1987 re-establishing the levying of customs duties on urea containing more than 45 % by weight of nitrogen on the dry anhydrous product falling within subheading 31.02 B, originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply ceiling in question after being charged there against ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against HAS ADOPTED THIS REGULATION : Article 1 As from 4 August 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Venezuela : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 to Regulation (EEC) No 3924/86 suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of urea containing more than 45 % by weight of nitrogen on the dry anhydrous product, falling within subheading 31.02 B, originating in Vene ­ zuela, the individual ceiling was fixed at 380 000 ECU ; whereas, on 28 July, 1987, imports of these products into the Community originating in Venezuela reached the CCT heading No Description 31.02 B (NIMEXE code 31.02-15) Urea containing more than 45 % by weight of nitrogen on the dry anhy ­ drous product . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987 . For the Commission Manuel MARlN Vice-President (') OJ No L 373, 31 . 12 . 1986, p. 1 .